Citation Nr: 0729517	
Decision Date: 09/19/07    Archive Date: 10/01/07

DOCKET NO.  04-40 350	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina




THE ISSUES

1.  Entitlement to service connection for a claimed neck 
disorder.  

2.  Entitlement to service connection for a claimed back 
disorder.  




REPRESENTATION

Appellant represented by:	The American Legion





WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1967 to May 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 RO rating decision.  

In July 2006, the veteran testified before the undersigned 
Veterans Law Judge in a videoconference hearing from the RO.  

The Board remanded these issues to the RO, via the Appeals 
Management Center (AMC) in Washington, D.C., in September 
2006.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  The veteran is competently diagnosed with cervicalgia, 
cervical disc disease, and degenerative disc disease of the 
lumbar spine.  

3.  The veteran was treated for minor back pain during 
military service, but it is shown to have resolved without 
residual disability.  

4.  There is no evidence that arthritis of the neck or back 
became manifest to any degree during the first year after 
discharge from service.

5.  The currently diagnosed neck and back disorders are not 
shown to be due to any event or incident of his active 
service.  


CONCLUSIONS OF LAW

1.  The veteran does not have a neck disability, including 
any manifested by degenerative arthritis, that is due to 
disease or injury that was incurred in or aggravated by 
military service; nor may arthritis be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 101(2), 1110, 1131, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.1(d), 3.12, 3.303, 
3.307, 3.309(a) (2007).  

2.  The veteran does not have a back disability, including 
any manifested by degenerative arthritis, that is due to 
disease or injury that was incurred in or aggravated by 
military service; nor may arthritis be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 101(2), 1110, 1131, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.1(d), 3.12, 3.303, 
3.307, 3.309(a) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007).  

VCAA and its implementing regulations essentially include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the issue of service 
connection for claimed neck and back disorders has been 
accomplished.  

In March 2005, during the pendency of the appeal, the RO sent 
the veteran a letter advising him that to establish 
entitlement to service connection for a disability, the 
evidence must show three things: an injury in military 
service or a disease that began in or was made worse during 
military service, or an event in service causing injury or 
disease; a current physical or mental disability; and, a 
relationship between the current disability and an injury, 
disease or event in service.  

The veteran had ample opportunity to respond before the 
issuance of the Supplemental Statement of the Case (SSOC) in 
October 2005.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim for service connection.  

The Board also finds that the March 2005 letter satisfies the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The March 2005 letter advised the veteran that VA is 
responsible for getting relevant records held by any Federal 
agency, to include military records, VA medical records, and 
records from the Social Security Administration (SSA).  The 
letter also stated that VA would make reasonable efforts to 
help get records held by any non-Federal entity.  

The March 2005 letter specifically advised the veteran, "If 
there is any other evidence or information that you think 
will support your claim, please let us know.  If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal.  However, the 
Board finds that any arguable lack of full pre-adjudication 
notice in this appeal has not, in any way, prejudiced the 
veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, any delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claims on appeal, and the 
veteran was afforded opportunity to submit such information 
and/or evidence.  

Following the issuance of the March 2005 letter, which 
completed the notice requirements of VCAA and cured any 
defects in prior notice letters, the veteran was sent follow-
up letters in April 2005 and September 2006; he was afforded 
ample opportunity to present information and/or evidence 
pertinent to the appeal before the issuance of the most 
recent SSOC in May 2007.  

Neither in response to the documents cited hereinabove, nor 
at any other point during the pendency of this appeal, has 
the veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  

In this appeal, the veteran's status (the first Dingess 
element) is not at issue, and as explained above the March 
2005 letter addressed the second and third Dingess elements 
(existence of a current disorder and connection between the 
claimed disorder and the service-connected disability).  

The September 2006 letter advised the veteran of the fourth 
and fifth Dingess elements (degree of disability and 
effective date pertaining to the disability), so there is no 
possibility of prejudice under Dingess.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service medical records (SMR) are on file, as 
are extensive post-service VA and private medical records.  
Neither the veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having additional 
existing records that should be obtained before the claim is 
adjudicated.  

Further, the veteran advised VA in September 2006 that he has 
no further evidence to submit and asks that his claim be 
adjudicated as soon as possible.  

The veteran has been afforded a hearing before the Board, 
during which he provided oral argument and submitted 
additional documents for inclusion in the record, and he has 
been afforded adequate VA medical examinations in support of 
his claim.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims herein decided.  

II.  Analysis

Service connection will be granted for disability that 
results from disease or injury during active military 
service.  38 U.S.C.A. § 1110.  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.  

In the alternative, service connection may be granted for a 
chronic condition, including arthritis, if symptoms become 
manifest to a compensable degree within one year of 
discharge, even if there is no evidence of diagnosis or 
treatment in service.  38 C.F.R. §§  3.307, 3.309(a).  

The veteran's service medical records (SMR) show a complaint 
of pain in the lower thoracic region of the back in May 1969; 
the clinical impression was myalgia.  There was also a 
complaint of low back pain in April 1970; an X-ray study of 
the spine was normal, and the clinician's impression was 
muscle strain.  

The Report of Medical History, prepared in support of his 
separation physical examination, denied history of back 
trouble of any kind, and the Report of Medical Examination in 
April 1971 immediately prior to discharge shows clinical 
evaluation of the spine as "normal."  

There is no indication in the file that arthritis of the back 
or neck was manifest to any degree within the first year 
after the veteran's May 1971 discharge from service.  

A July 2001 History and Physical conducted at Richmond 
Memorial Hospital shows a past history of cervical injury in 
1990, and notes X-ray evidence of some spondylolisthesis and 
degenerative disc disease.  

The treatment records from a chiropractor show treatment for 
neck and back pain during the period August 1999 to August 
2003.  The treatment records do not provide any indication of 
the etiology of the underlying neck and back disorders.  

A July 2001 treatment note from Richmond Internal Medicine 
and Cardiology indicates that the veteran was identified with 
degenerative joint disease (DJD) and back pain, although 
there is no indication of when or how the disorder was 
diagnosed.  The records from the same provider show complaint 
of back pain with muscle spasms in February 2002 and of neck 
and back pain in August 2003.

The treatment notes from a VA Medical Center (VAMC) show 
intermittent complaints of back and neck pain during the 
period September 2000 to June 2004.  

Of note, the veteran was examined at the VAMC in March 2004 
and reported having had chronic low back pain since a 
railroad train wreck in 1990; he also reported lower 
cervical/upper thoracic pain.  The physician's impression in 
March 2004 was that of mechanical low back pain with 
secondary degenerative changes.

The records in March-May 2004 show treatment for back, neck, 
hip and bilateral knee pain.  The veteran reportedly had been 
involved in a train wreck in 1990 in which he injured his 
neck and back.  The X-ray studies of the cervical spine and 
lower lumbar area showed current osteoarthritic changes.  

The veteran had a VA medical examination in April 2007 and 
reported that, in 1969 while in military service, he fell off 
a tractor/lawn mower, injuring his back.  He also reported 
having had a train wreck, but denied being injured in that 
wreck.  The examiner performed a detailed clinical 
examination and recorded his observations.  The examiner 
diagnosed cervicalgia, with cervical disc disease and with 
degenerative disc disease of the lumbar spine.  

The VA examiner stated an opinion that the veteran's current 
back condition was not related to the reported in-service 
fall from a tractor.  The examiner noted that the veteran was 
treated for back pain in service, which apparently resolved, 
and noted that there was no documented chronic back disorder 
in service.  The examiner also noted that private treatment 
notes had referred to neck and back injury in 1990.  

As noted, the file contains medical evidence of current 
disorders of the neck (cervicalgia with cervical disc 
disease) and back (degenerative disc disease of the lumbar 
spine).  Accordingly, the first element of service connection 
- medical evidence of a current disability - is met.  

However, a veteran seeking disability benefits must establish 
not only the existence of a disability, but also an 
etiological connection between his military service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

In this case, there is no medical evidence of an etiological 
connection between the neck and back disorders and any event 
or incident of the veteran's periods of military service, and 
in fact the VA examiner stated an opinion that there is no 
such relationship.  The findings of a physician are medical 
conclusions that the Board cannot ignore or disregard.  
Willis v. Derwinski, 1 Vet. App. 66 (1991).  
 
The Board notes at this point that the veteran's 
representative has submitted an Informal Hearing Presentation 
that asserts that the VA examiner should have articulated an 
alternative etiology for the veteran's claimed condition 
other than incurrence during military service.  

It is the burden of the claimant - with reasonable help by VA 
in developing supporting evidence - to show a relationship 
between a claimed disorder and military service; it is not 
the burden of VA to speculate on alternative theories, since 
that would violate the non-adversarial VA claims process.  

In this case, however, the examiner pointed to the train 
wreck in 1990, which had been cited by a private physician, 
in his rationale, which satisfies the representative's 
objection.  

In addition to the medical evidence, the Board has considered 
other evidence, including the veteran's testimony before the 
Board.  The veteran testified that he fell off a lawn tractor 
during military service, and that he sought chiropractic 
treatment immediately after discharge but cannot document 
such treatment because the providers are deceased or no 
longer in practice.  He testified that the chiropractors told 
him that his current disorders were related to his military 
service.  

A layperson is competent to testify in regard to the onset 
and continuity of symptomatology, including pain.  Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); (Falzone v. Brown, 8 Vet. 
App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 
(1991).  

However, a layperson is not considered capable of opining, 
however sincerely, in regard to causation of a disability.  
Routen v. Brown, 10 Vet. App. 183, 187 (1997); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Bostain v. West, 11 Vet. 
App. 124, 127 (1998).  

It is the province of trained health care professionals to 
enter conclusions that require medical expertise, such as 
opinions as to diagnosis and causation.  Jones v. Brown, 7 
Vet. App. 134, 137 (1994).  In this case, as noted, the 
competent and uncontroverted medical opinion of record states 
that the veteran's neck and back disorders are not related to 
his military service.  

The veteran testified that his chiropractors had informed him 
that his current disorders were related to military service.  
However, hearsay medical evidence does not constitute 
competent medical evidence.  Robinette v. Brown, 8 Vet. App. 
69 (1995); Warren v. Brown, 6 Vet. App. 4 (1993).  ("What a 
physician said, and the layman's account of what he 
purportedly said, filtered through a layman's sensibilities, 
is simply too attenuated and inherently unreliable to 
constitute medical evidence."  Robinette, 8 Vet. App. at 77 
(1995)).  

Further, the Board has "the authority to discount the weight 
and probative value of evidence in light of its inherent 
characteristics in its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1447, 1481 (Fed. Cir. 
1997).  

In this case, the Board notes that the earliest medical 
documentation of a chronic back problem occurs in August 
1999, more than 25 years after discharge from service and 
also well after the train wreck in 1990 (to which the veteran 
did not refer in his testimony).  

The passage of many years between discharge from active 
service and the medical documentation of a claim disability 
is evidence against a claim of service connection.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).  

The Board accordingly finds that the criteria for service 
connection for claimed neck and back disorders are not met.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  


ORDER

Service connection for a neck disorder is denied.  

Service connection for a back disorder is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


